Title: To Thomas Jefferson from Thomas Watkins, 22 March 1804
From: Watkins, Thomas (Halifax Co, Va.)
To: Jefferson, Thomas


          
            Sir 
            Virginia Halifax County March 22 1804
          
          by Examineing Congressenal proceedeings on the Subject of Louisiania as Stated in the Publick prents I find a Resolution directing the presedent to appoint persons to Examine and Explore the Cuntry of Louisiania and make Memerandoms of the Same in order I suppose to form an Accurate Map—the Better to Enable Government to have a full View of this newly acquired Teretory and to form Governmental proceedeings on Matter of fact
          as I wish to be one of those Men appointed to Carey this Resolution into Compleate affect beg Leave to Come fored as a Candadate and be assured if I am forchinate Enought to Succeede nothing on my part Shall be Wanting to Render Satisfaction and Carey into Compleate affect any instructions I may Receive in this or any other appointmen your Honour may think proper to intrust to my perticular Care and attention as I have no intimate acquaintence with you it may not be thaught a miss to State that I am about fifty foure years old and have Served Six or Seven years in the Legislator of Virginia and am friendy disposed towards this purchase but in all provabilety you Can be better informed as to my abileteys integrety and uprightness by Mr. Abraham B Venable in the Senate of the U States to whom I beg Leave to Refer for any information you may Lack—any Communication by way of the post and Lodged at Halifax Cort house in the State of Virginia Shall be Amediately attended to
          I wish you a Long Life and health that you may injoy the fruits of your well Earnt Labours while I beg Leave to Subscribe my Self your Cincear friend and Hble Servt—
          
            Thos Watkins 
          
        